UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2012 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT March 31, 2012 Scharf Investments, LLC SCHARF FUND TABLE OF CONTENTS To Our Shareholders 1 Expense Example 4 Sector Allocation of Portfolio Assets 6 Schedule of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Change in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Notice to Shareholders 20 Approval of Investment Advisory Agreement 21 Privacy Notice 23 SCHARF FUND TO OUR SHAREHOLDERS PERFORMANCE SINCE INCEPTION 12/30/2011 – 3/31/2012 The Scharf Fund 11.63% S&P 500® Index (with dividends reinvested) 12.59% As illustrated in the chart above, the Scharf Fund return was 11.63% compared to the 12.59% total return of the S&P 500® Index in the first quarter ending March 31, 2012.The key contributors to relative performance for the period were Apple Inc., Microsoft Corp., CME Group Inc. and Advance Auto Parts, Inc.The key detractors from relative performance were the Fund’s cash holdings, Barrick Gold Corp., Vodafone Group Plc and Novartis International AG.At period end, the Fund had net assets of $7.9 million. MARKET COMMENTARY Wall Street has enjoyed a sharp rally since the announcement of the Federal Reserve’s “Operation Twist” in conjunction with the European Central Bank’s long-term refinancing operation (“LTRO”).This pattern has become familiar over the past four years with investors vacillating between “risk on” buying and “risk off” selling based on central bank policy.Since the beginning of 2008, there have been three “risk on” periods and three “risk off” periods where markets have either fallen or risen dramatically over relatively short periods of time.The Federal Reserve’s current program is scheduled to end this June.Without further intervention, “risk off” could return at any time. Elsewhere, the federal government has implemented numerous programs designed to stimulate the economy and prop up the housing market.The result has been unprecedented deficit spending and a transfer of debt from the private sector to the U.S. taxpayer.While these programs succeeded in enhancing corporate earnings and raising stock prices, they have done little to improve the real economy.Employment, real personal income and real gross domestic product (“GDP”) are all nearly flat over the past three years while the foreclosure crisis rages on. We live in abnormal economic times.Real interest rates (interest rates minus inflation) are negative, GDP growth is anemic and the stock market is addicted to Federal Reserve intervention.In fact, the market had one of its worst days of the year after positive economic data caused some members of the Federal Reserve to suggest holding off on another round of easing. As investors, we face a choice.Do we invest in securities which benefit from a continuation of unsustainable government intervention or do we invest in securities which benefit from a return to normality?From our vantage point, relying on an 1 SCHARF FUND extension of the abnormal seems as inappropriate today as it was in 1999 when dot-com stocks defied gravity, or in 2005 when the housing bubble approached its peak. As such, we remain positioned for a return to a more normal environment.While we are open to contrary evidence, we believe that the environment should be one of slower economic growth where a portfolio emphasizing high-quality, less cyclical stocks with relatively low valuations has the potential to significantly outperform. INVESTMENT STRATEGY While we are always mindful of how economic conditions and current events impact companies, macroeconomic forecasts are not the primary consideration in our decision-making process.We focus the bulk of our energies on fundamental research and independent company analysis to identify securities which we believe are trading at significant discounts to fair value.We use a bottom-up, valuation-oriented strategy because stocks with low valuation ratios have often outperformed stocks with higher valuation ratios over the long term.By purchasing securities when they are at a discount to fair value, we also hope to mitigate downside risk.In addition, the firm maintains a limited number of portfolios, favoring quality over quantity.We focus only on our best ideas as we believe owning too many stocks is counterproductive to enhancing risk/reward.Finally, we are style box agnostic and search for compelling investments in companies large and small, foreign and domestic.To that end, we are optimistic about the current portfolio and believe the Fund is well positioned for long-term investors. As an example, Microsoft Corp., the world’s largest software company, was one of the Fund’s largest holdings during the quarter.Microsoft has a fortress balance sheet with $59 billion in cash.Microsoft generates annual sales of nearly $70 billion and free cash flow of $24 billion.With the exception of 2009 when the credit crisis caused earnings to fall, Microsoft has increased earnings per share every fiscal year since the company went public.Importantly, the company has invested in new products and is set to benefit from the launch of Windows 8 later this year.Despite this, Microsoft’s valuation is currently near historical lows and has what we believe to be an outstanding favorability ratio (a metric we use to measure upside return potential relative to downside risk). IN CLOSING For nearly 30 years, Scharf Investments has operated as an independent employee-owned firm dedicated to providing the highest quality investment management services.During this time, the Firm has established a track record based on a disciplined investment approach.That approach continues today with the Scharf Fund. 2 SCHARF FUND One of our core beliefs has always been that our personal interests should be aligned with those of our clients.As such, every member of our investment team is invested alongside our clients.On a personal level, as the first and largest shareholders in the Fund, my family also has a significant interest in the Fund’s success.As a shareholder, you can take great comfort in the knowledge that having our own money invested alongside yours should act as a powerful motivator to sharpen our focus and avoid excessive risks. We thank you for the trust and confidence you have placed in us.We welcome your comments and questions. Brian Krawez President and Portfolio Manager Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to volatility than a diversified fund.The Fund may invest in securities representing equity or debt.These securities may be issued by small- and medium-sized companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign securities which involve greater volatility, political, economic and currency risks, and differences in accounting methods.The Fund may invest in ETFs or mutual funds, the risks of owning either generally reflecting the risks of owning the underlying securities held by the ETF or mutual fund.The Fund follows an investment style that favors relatively low valuations.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Free cash flow is revenue less operating expenses including interest expense and maintenance capital spending.It is the discretionary cash that a company has after all expenses and is available for purposes such as dividend payments, investing back into the business or share repurchases. The information provided herein represents the opinion of the fund manager and is not intended to be a forecast of future events or a guarantee of future results. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The Scharf Fund is distributed by Quasar Distributors, LLC. 3 SCHARF FUND EXPENSE EXAMPLE at March 31, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees and exchange fees, and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. The Scharf Fund is a no-load mutual fund. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/30/11 – 3/31/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transaction costs, such as sales charges (loads), redemption fees, or exchange fees. 4 SCHARF FUND EXPENSE EXAMPLE at March 31, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period* 12/30/11 3/31/12 12/30/11 – 3/31/12 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 93 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 5 SCHARF FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 6 SCHARF FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares COMMON STOCKS – 87.42% Value Aerospace and Defense – 3.82% Lockheed Martin Corp. $ Automotive Parts and Accessories – Retail– 4.87% Advance Auto Parts, Inc. Business Services – 3.00% International Business Machines Corp. Conglomerates – 6.51% Berkshire Hathaway, Inc. – Class B (a) Loews Corp. Direct Health and Medical Insurance Carriers– 3.41% Aflac, Inc. Drug Distribution – Wholesale – 4.46% McKesson Corp. Drug Stores – 3.81% CVS Caremark Corp. Electronic Computer Manufacturing – 5.07% Apple, Inc. (a) Food Manufacturing – 3.22% Kraft Foods, Inc. – Class A Gold Ore Mining – 4.96% Barrick Gold Corp. (b) Life Science Tools – 3.01% Life Technologies Corp. (a) Petroleum Refining – 8.85% Chevron Corp. Total SA – ADR Pharmaceutical Preparation and Manufacturing – 12.89% Abbott Laboratories Johnson & Johnson Novartis AG – ADR Sanofi – ADR The accompanying notes are an integral part of these financial statements. 7 SCHARF FUND SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited), Continued Shares Value Restaurants – 0.67% McDonalds Corp. $ Scientific Instrument Manufacturing – 3.30% Thermo Fisher Scientific, Inc. Securities and Commodity Exchanges – 3.56% CME Group, Inc. Software Publishers – 7.06% Microsoft Corp. Oracle Corp. Wireless Telecomm Carriers – 4.94% Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $6,654,254) Shares EXCHANGE-TRADED FUNDS – 2.23% Market Vectors Gold Miners ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $190,173) SHORT-TERM INVESTMENTS – 14.00% First American Tax Free Obligations Fund – Class Z, 0.0% (c) TOTAL SHORT-TERMINVESTMENTS (Cost $1,102,700) Total Investments in Securities (Cost $7,947,126) – 103.65% Liabilities in Excess of Other Assets – (3.65)% ) NET ASSETS – 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of March 31, 2012. ADR American Depository Receipt ETF Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 8 SCHARF FUND STATEMENT OF ASSETS AND LIABILITIES at March 31, 2012 (Unaudited) ASSETS Investments in securities, at value (identified cost $7,947,126) $ Receivables: Due from Adviser (Note 4) Dividends and interest Fund shares issued Prepaid expenses Total assets LIABILITIES Payables: Investments purchased Administration and fund accounting fees Custody fees Audit fees Transfer agent fees and expenses Chief Compliance Officer fee Legal fees Shareholder reporting Shareholder servicing fees Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain from investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 SCHARF FUND STATEMENT OF OPERATIONS For the Period Ended March 31, 2012 (Unaudited)* INVESTMENT INCOME Income Dividends $ Total income Expenses Adminstration and fund accounting fees (Note 4) Advisory fees (Note 4) Custody fees (Note 4) Audit fees Transfer agent fees and expenses (Note 4) Chief Compliance Officer fee (Note 4) Legal fees Trustee fees Shareholder servicing fees (Note 5) Reports to shareholders Miscellaneous expenses Registration fees Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ * Commencement of operations on December 30, 2011. The accompanying notes are an integral part of these financial statements. 10 SCHARF FUND STATEMENT OF CHANGES IN NET ASSETS December 30, 2011** to March 31, 2012 (Unaudited) INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a) A summary of share transactions is as follows: December 30, 2011** to March 31, 2012 (Unaudited) Shares Paid-in Capital Shares sold $ Shares redeemed* ) ) Net increase $ * Net of redemption fees of $ **Commencement of operations. The accompanying notes are an integral part of these financial statements. 11 SCHARF FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period December 30, 2011* to March 31, 2012 (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees ^# Net asset value, end of period $ Total return %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %† After expense reimbursement %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %)† After expense reimbursement %† Portfolio turnover rate %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 12 SCHARF FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2012 (Unaudited) NOTE 1 – ORGANIZATION The Scharf Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek long-term capital appreciation.The Fund commenced operations on December 30, 2011. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2012 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of specified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of 13 SCHARF FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2012 (Unaudited), Continued America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Redemption Fees: The Fund charges a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital.During the period ended March 31, 2012, the Fund retained $400 in redemption fees. G. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of March 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 14 SCHARF FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2012 (Unaudited), Continued Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of March 31, 2012: 15 SCHARF FUND NOTES TO FINANCIAL STATEMENTS at March 31, 2012 (Unaudited), Continued Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
